Title: To John Adams from Rufus King, 1 February 1786
From: King, Rufus
To: Adams, John


     
      Dear Sir
      New York 1. Feb. 1786
     
     Seven States only have been represented in congress since October, of consequence very few questions of national importance have been under the examination of this Assembly— The meetings of the Legislatures have probably detained many of the Delegates, but it is expected, that Ten States will, within a short period, be represented—There is some ground to expect that several of the Southern States will do what is right on the subject of the commercial powers of congress— I inclose a Report made by the secretary, some weeks

Since in pursuance of an order of congress for that purpose— It explains itself, and will give you true information upon several very important points.
     New York & Georgia are delinquent states relative to the Revenue system— their Legislatures are both in Session, and it is greatly to be desired that they should comply with the impost plan, before they adjourn— Maryland will undoubtedly pass an act granting the impost conformable to the Recommendation of congress of the 18th. of April 1783.
     Their not having before passed such an Act, does not evidence any disinclination, because it is Known to have happened from a mistake—
     I shall do myself the Honor to write to you by a private hand, who leaves this City in a few weeks for London— the conveyance being secure I can then write with more freedom— Mr. Gerry is still here, although not in congress, he returns soon to massachusetts with a most amiable Wife, whom he has married here—
     With perfect respect & esteem I have the honor to be my Dear Sir your / most obedient servant
     
      Rufus King
     
    